Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.584 Page 1 of 19

EXHIBIT 4

Crystal Fell Kopiva’s
Deposition Transcript
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.585 Page 2 of 19

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Crystal Kopriva
02/21/2019

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

TEOKA S. WILLIAMS,

Plaintiff,
Hon. Victoria A. Roberts

vs Case No. 2:18-cv-12522-VAR-MKM

BEAUMONT HEALTH,

Defendant.

Deposition of CRYSTAL (FELL) KOPRIVA,
taken in the above-entitled matter before Notary Public,
Patricia A. Lutza, CSR, CRR, at the 19th District Court,
16077 Michigan Avenue, Dearborn, Michigan, on Thursday,

February 21, 2019, commencing at about 10:00 a.m.

   

 

|
tN stOlN ED i=Ne Siot-r i lesaan fansonreporting.com
LPR Sourr Reronrena a Voss 913.567 8100
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.586 Page 3 of 19

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Crystal Kopriva
02/21/2019 Page 18

No,

Did you take any notes on your own --

Ne,

-- either by hand, on the computer, in a recording,
anything like that?

No.

All right. Other than the progress notes, is there
anything that you can think of sitting here today
that would refresh your memory as to what happened
on November 1st and 2nd during the midnight shift or
the night shift?

No.

At some point during the shift, do you recall Teoka
coming to speak with you about a patient?

Yes.

And before that, do you recall what time that was?
I don't remember specifically the time. I know that
it was after 4 a.m.

And prior to that --

Yes.

-- from the time that Teoka Williams started until
sometime after 4 a.m., is there anything that you
recall, did anything happen with regard to

Ms. Williams, with regard to any of the patients on

that shift that you remember?

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.587 Page 4of 19

10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

oO F ODO FY

Crystal Kopriva
02/21/2019 Page 19

No.

So tell me about your recall as to Teoka Williams
coming to speak with you.

She came to me and told me that her patient had
called her a black bitch and that the patient had
stated she didn't want her to be her nurse.

Was anybody with her?

I don't recall.

Was anybody within earshot of the discussion you had
with Teoka, as you recall?

I don't recall.

Did Teoka seem upset?

Yeah,

And how do you know she was upset?

She physically looked upset.

And you know that Teoka Williams is
African-American; correct?

Yeah.

And you are Caucasian; correct?

Yes.

What else, if anything, do you recall Ms. Williams
talking to you about at that point?

I don't recall.

Did Teoka tell you what she thought should happen?

No.

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.588 Page 5of 19

10

ek

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

Crystal Kopriva
02/21/2019 Page 20

All right. But sitting here today, and you don't
have any notes to refresh your recollection, but
what you recall is that Teoka did tell you that the
patient said she was a black bitch?

Yes.

And stated she did not want Teoka to be her nurse;
correct?

Correct.

Did Teoka Williams at that time say she did not want
to care for the patient?

No.

Did Teoka Williams ever say at any time that she did
not want to or she would not care for that patient?
Not that I recall.

Did you have any reason to question Teoka's
representation to you that the patient had said she
was a black bitch?

No.

Sitting here today, do you have any reason to
question that Teoka was called that?

No.

And, in fact, in reviewing what's been marked as
Exhibit 1 for your deposition, did Teoka put that
down in the progress notes that she had overheard

the patient call her a black bitch?

Hoy | .
ae OlN Eris eV tce-\Ntedaas [ansonreporiing.com

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.589 Page 6 of 19

10

11

12

13

14

is

16

17

18

19

20

21

22

23

24

25

BY MS.

oO FF O PF

Crystal Kopriva
02/21/2019 Page 22

the progress note?

Yeah.

And you would have saw the reference that Teoka put
in there that she overheard the patient call her a
black bitch?

MS. DAHLE: I am going to object to the
form of the question. You are asking her if she
specifically recalls reviewing that one progress
note?

MS. GAFKAY: Yes.

GAPKAY:
And so my question is if you doubted -- if you had
reason to believe what Teoka put in the progress
note was not true, would you have indicated that in
the progress note?
Would I have made my own progress note?

Yes.

Yes.

So have you talked to anybody or seen any document
or do you have any information that suggests to you
what Teoka said about overhearing being called a
black bitch was not true?
No.
Now, you would agree with me, wouldn't you, that

being called a biack bitch relates to Teoka's race.

Ho |
ENN @ Ni aial NPP tied sag Nansonreporting.com
[] Se Py | Couet Rercrrane 4 Vee 313.567 8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.590 Page 7 of 19

10

1i

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

BY MS.

BY MS.

Crystal Kopriva
02/21/2019 Page 23

Do you agree with that?

Yes.

And so when Teoka is telling you, I was called --
this patient was heard saying this derogatory thing,
racial thing, and the patient doesn't want me to be
her nurse, based on what Teoka was telling you, did
you believe that the patient did not want Teoka to
care for her based on her race?

MS. DAHLE: I am going to object to the
form of the question but you can answer.

THE WITNESS: I believed that at that
point it was my responsibility to go talk to the
patient and hear the patient's side of the story,
regardless of what I thought was true or false from
Teoka.

GAFKAY:

Understood. And what I am just asking you about is
based on what Teoka said, and you have said that you
believed her, Teoka was essentially saying the
patient didn't want her to care for her based on
race; correct?

MS. DAHLE: Object to the form of the
question, that's not what she said. You can answer.

GAFKAY:

That's what you understood by what she was telling

no |
HANSON RENAISSSNCE Bee ie mee
[ER Pe | Gower Aarorvane a Vines 313.567.8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.591 Page 8 of 19

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BY MS.

A.

Crystal Kopriva
02/21/2019 Page 24

you?
Yes.
Now, you had worked for Beaumont for several years
and been a manager for several years at that point;
correct?
Um-hmm.

Is that a yes?

Yes.
As a manager, were you aware of any Beaumont policy
relating to a patient request for care based on
race?
No.

Sitting here today, are you aware of any policy that
Beaumont has relating to a circumstance where a
patient is requesting care based on race?
Well, since this has happened, I have been told that
you are typically supposed to leave a nurse wherever
she is assigned, regardless.

Well, have you seen any policy that --
Not --

MS. DAHLE: You have to let her finish.

GAFKAY :

Have you seen any policy that suggests that?
No.

I know I asked you this but I just want to make sure

Woy |
HANSON RENAISSANCE [Bb moo)
[| GRUNT Revorrtunes a Varo 313.567.8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.592 Page 9of 19

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Crystal Kopriva
02/21/2019 Page 30

attitude, and she didn't want her as her nurse. And
I said, Do you want to tell me what happened. And
she said, I just want my medication.

And what did you say?

I said, I will check and see if you are due and I
will bring you your medication if you are due for
it, and then that's what I did.

Well, did you tell her anything about whether or not
her request for a change of nurse would be
accommodated?

I told her that I would speak with the nurse but I
didn't tell her one way.

Do you recall the patient saying she did not want
that black lady?

No.

Did she say that?

No, at least not to me.

Did she say that she did not want a black nurse?
No.

Going into the room, you knew that Teoka had told
you that she heard the patient call her a black
bitch; correct?

Correct.

Did you ask the patient if she called Teoka that?

No.

   

 

J
ON Ne aise eiaay [ansonreporting com
3135,567.8100
Case 2:18-cv-12522-VAR-MKM ‘ECF No. 31-5 filed 05/31/19 PagelD.593 Page 10 of 19

16

id

12

14

15

16

17

18

19

20

ai

22

23

24

25

Crystal Kopriva
02/21/2019 Page 31

Or if she said that?

No.

Why not?

Because at that point I was trying to find out what
the situation was and that just wouldn't be a
question that I would ask.

Have you told me everything you can recall the
patient saying?

Yes.

Do you agree that the patient did not give a valid
reason for not wanting Teoka as her nurse?

She told me she did not like her attitude.

Okay. And you did not question that further?

I told Teoka when I came out of the room what the
patient had said.

Okay. But then --

I didn't ask for a specific argument between the two
of them or what words were said between the two of
them, no.

I mean, do you agree the general statement, I don't
like her attitude, is not valid for a patient to
request a different nurse?

Yes.

So going back to my original question. Do you agree

that there was no valid reason given by the patient

 
  

 

HL
Ee Niele ala NP Uictoy WN lel san fansonreporting.com
iCumrtarcenmmmavees 13 567 8100
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.594 Page 11 of 19

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Crystal Kopriva
02/21/2019 Page 34

-- where the nurse is alleged to be neglecting his
or her duties for some reason by the patient?

Yes.

Now, with regard to Teoka, it doesn't sound like the
patient said anything that would suggest that she
neglected her duties with regard to this patient?
Correct.

And you said that there had been that Teoka has come
down or worked on the floor with the IV team?

Yes.

And had there been other times that Teoka had
floated to 8 north when she was picking up extra
shifts?

Yes.

And have you ever had a problem with Teoka's work
ethic?

No.

Have you ever had any patient complaints regarding
Teoka?

Not that I recall.

Have you ever had any problems with Teoka?

No.

Did you change staff with regard to this patient's
care after talking to the patient?

I did not reassign the patient, no.

7 ! |
ANSON ISN EN sis) leiae) Hansonneporting,com
i {ERR | Cover pemorrene 4 vean 313.567.8100

 
' Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 ‘filed 05/31/19 PagelD.595 Page 12 of 19

10

li

12

13

14

16

17

18

19

20

21

22

23

24

25

Crystal Kopriva
02/21/2019 Page 40

Okay. So let me ask you this. At some point did
you get information that actually Teoka Williams did
not -- not only did not care for the bed 2 but did
not care for the bed 1 from the point in time you
told her not to care for the patient in bed 2 for
the rest of her shift?

Um-hmm. You said at some point was I aware of that?
Yes.

Yes.

And how did you become aware of that?

I believe the RN that I asked to take care of bed 2
had told me that.

Olivia?

Correct.

And what is Olivia's last name?

Moylan.

What did Olivia tell you?

That she had ended up taking care of both patients
and passing medications on both patients.

Did she tell you why?

Because she said that Teoka told her that she wasn't
supposed to go back into the room.

And when was this that Olivia told you that?

I don't recall specifically.

I mean, was it close in time? Was it within that

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.596 Page 13 of 19

10
11
12
13
14
LS
16
17
18
19
20
21
22
23
24

22

ye

rm

Crystal Kopriva
02/21/2019 Page 45

Now, as Teoka was assigned to care for the patient
when she came in at approximately 11:30 p.m.;
correct?

Yes.

And Teoka was still working at 4:55 a.m.; correct?
Yes.

And part of Teoka's job duties included giving the
medication at 4:55 a.m. if the patient needed it;
correct?

Correct.

And you told Teoka not to provide further care,
direct care, to this patient; correct?

Correct.

And that was the reason you gave the medication at
4:55 a.m.?

Correct.

And then looking down, on this same document,
11/2/2017, it says 07:27. I assume that means 7:27.
Am I reading that correctly?

Yes.

It looks like, from the progress note for this
patient, another medication was administered at 7:27
a.m. by Olivia Moylan. Do you see that?

Yes.

And Teoka was still on her shift at that point;

 

 

eNO aia wetbtoy- Sh bed sas Nansonreporting, com
| Ee Coust eecerss 4 vers 313.567, 8100

  
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.597 Page 14 of 19

10

11

12

13

14

5

16

17

18

19

20

21

22

23

24

25

Crystal Kopriva
02/21/2019 Page 46

COFrecing

Yes.

And had Teoka Williams not been removed from doing
her job duties, she would have been the person
responsible to provide that oral medication at 7:27
a.m.; correct?

Correct,

But you told her not to; correct?

Correct.

And if the patient needed water after you told Teoka
not to provide direct care to that patient, Olivia
or you were going to provide it; correct?

Correct.

And do you recall that the patient did have other
requests for nursing services after you told Teoka
not to provide any further nursing services?

Not that were brought to my attention.

Okay. Would bringing water, for instance, typically
be in the progress notes?

No.

So if Teoka remembers that the patient needed water
and she could not provide that directly to the
patient after you had directed her not to care for
the patient, and it wasn't in the progress note,

that wouldn't be unusual for it not to be in the

el
ENO] Maisie Stee WN else farsonreporiing.com
EE —S Sar 313.567.8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.598 Page 15 of 19

10
11
12
13
14
15
16
17
18
9
20
21
22
23
24

25

BY MS.

BY MS.

Crystal Kopriva
02/21/2019 Page 47

progress note; right?

Right.

I mean, you knew that the patient was overheard
calling Teoka a black bitch, right --

MS. DAHLE: Object to the form of the
question.

GAFKAY:
-- based on what Teoka told you?
Yes, based on what Teoka told me, yes.
I mean, you knew that this patient likely did not
want Teoka because of her race; correct?

MS. DAHLE: Objection, form of the
question; it calls for speculation, lack of
foundation. You can answer.

THE WITNESS: Can you rephrase the
question, please.

GAFKAY:

Well, Teoka told you that the patient did not want
her to care for her anymore; correct?

Correct.

That she had been overheard or heard calling her a
black bitch; correct?

Correct.

I mean, you knew the patient didn't want Teoka based

on race?

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.599 Page 16 of.19

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

BY MS.

BY MS.

Crystal Kopriva
02/21/2019 Page 48

MS. DAHLE: Object to the form of the
question based on foundation.

THE WITNESS: No.

GAFPKAY:

Well, according to what Teoka said --

Correct. According to what Teoka said.

According to what Teoka said, the patient no longer
wanted her to care for her based on race?

Correct.

MS. DAHLE: Object to the form of the
question. Let me finish my objection before you
start the question again, please. I am going to
object to the form of the question. You already
answered. Go ahead.

THE WITNESS: Correct.

GAFKAY:

Did you ever specifically ask the patient whether
her request was based on race?
No.

In the event that a patient falls, is there a
process that you follow if there is a patient fall?
Yes.
And what process is that? What's the process?

So the RN has to fill out paperwork. The nursing

assistant has to fill out paperwork. The attending

y ‘a

EN ESTOIN ial NE Usi=rihleisay “ansonneporting com
[| ng | Cove Peorrens a ven 313.567.8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.600 Page 17 of 19

190

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

bo

Crystal Kopriva
02/21/2019 Page 49

physician has to be notified. The family has to be
notified. The house physician has to be notified.
The nursing supervisor has to be notified. There
had to be a note from the nurse. Also the house
officer comes in, which is the doctor covering,
comes and assesses the patient and they will also
Make a note.

And so in this circumstance when Teoka tells you
that a patient calls her a black bitch and requested
to not be cared for by her, other than what you have
already told us, talking to the patient and telling
Olivia to now provide direct care, was there
anything else that you did with regard to this?

No.

Did you talk to your supervisor?

I did.

Who is your supervisor?

Toni Ward, W-A-R-D.

When did you talk to Toni Ward?

If it was not that immediate morning, it was the
next day.

Did you approach Ms. Ward or did she approach you?
I approached her.

And what was the reason you approached her?

Because I knew that Teoka was upset by what the

Mo |
HANSON RENAISSANCE. (ee ied
LER | Count Reronress 2 vos 313.567.8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5 filed 05/31/19 PagelD.601 Page 18 of 19

10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

0

oO Ff OO PYF

Crystal Kopriva
02/21/2019 Page 50

patient had stated, and I wanted to let her know
what my actions were, in regards to having Olivia go
in and pass medication and why I didn't just switch
assignments completely.

Well, let's talk about that. You have testified
that you actually had Olivia provide the direct care
to this patient.

Correct.

Essentially you were transferring care to Olivia;
correct?

Essentially, yes.

And so what typically happens when an RN transfers
care to another RN?

They would exchange a report.

Verbally? In writing?

Verbally.

Do you know if that happened between Teoka Williams
and Olivia Moylan?

I do not know. I know they spoke about the patient.
I don't know that a report was given.

Did you tell Teoka Williams to provide a report to
Olivia?

I told her to provide a report in the morning to the
following shift because she had been taking care of

the patient most of the night.

   
  
  

 

ea
ENR seiinia NE step ieisa) fansonreporting.com
te | Cover RarorTnns & Eee 313.5867 8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-5: filed 05/31/19 PagelD.602 Page 19 of 19

10

li

12

1:3

14

15

16

17

18

19

20

21

22

23

24

25

Crystal Kopriva
02/21/2019 Page 55

I told Teoka what my plan was and I asked her if she
was okay with that and she said yes.

But that was after you already told her what you
were going to do?

Correct.

Do you know how old Olivia is, approximately?

I would say mid-20s.

Is it fair to say that Teoka has more nursing
experience than Olivia?

Yes.

(Discussion off the record.)

GAFKAY:

So you told me about talking to Toni Ward.

Correct.

What did Ms. Ward say, if anything?

She just said okay. I believe she did ask why I
didn't just reassign them completely to Olivia, that
patient.

And did you tell Toni Ward about Teoka saying the
patient was heard calling her a black bitch?

Yes.

That she knew about that and her response was that,
You should have just reassigned?

No. She didn't say you should have just reassigned.

She asked why I did it, what my reasoning was.

a
NEON iain eae eian) hansonreporling com
ay Re | Courr Rercrrens 4 Vers 313.567, 8100

 
